OPINION ON PETITION TO REHEAR
PER CURIAM.
Respondent, Willie Parker, has filed an earnest petition to rehear in this cause. Initially, he alleges that we did not consider *132his contention that the identity of the informant must be disclosed in this case. This issue was raised in the Court of Criminal Appeals and was rejected by that court on the authority of Simmons v. State, 198 Tenn. 587, 281 S.W.2d 487 (1955).
In our original consideration of this ease, though the opinion does not expressly so state, we concurred that Simmons, supra, was applicable. Upon further reflection we adhere to our previous determination that the Court of Criminal Appeals correctly dealt with this matter. Additional authority for this position is provided in McCray v. Illinois, 386 U.S. 300, 87 S.Ct. 1056, 18 L.Ed.2d 62 (1967); Wallis v. State, 220 Tenn. 400, 417 S.W.2d 781 (1967).
The remaining arguments present issues that were given full consideration in the preparation of the opinion in this case and were found to be without merit.
We are not unmindful that our reliance upon the Carroll case, supra, conflicts with an interpretation of that decision in Tenpenny v. State, 151 Tenn. 669, 270 S.W. 989 (1924). At the time Tenpenny was decided the Carroll case was comparatively recent. “Although the Carroll decision involved an interpretation of Section 26, Title II of the National Prohibition Act authorizing the seizure of contraband liquor, the Court made it clear that the search and seizure there involved was consistent with the Fourth Amendment principles.” Liacos, Warrantless Automobile Searches: The' Meaning of Chambers v. Maroney, 34 A.T. L.L.J. 174, 175 (1972).
Subsequent decisions have not limited the holding of Carroll to automobile searches that are authorized by statute as suggested in Tenpenny. This is illustrated by the heavy reliance placed upon the Carroll rationale in Chambers v. Maroney, 399 U.S. 42, 90 S.Ct. 1975, 26 L.Ed.2d 419 (1970); a case involving policemen who stopped, and later searched, an automobile containing items relevant to certain robberies. Judicial hindsight persuades us that the pristine view taken in Tenpenny of the impact of the Carroll decision was too restricted. To that extent, Tenpenny is no longer viable.
The petition to rehear is denied.